       Case 3:20-cr-01223-JLS Document 48 Filed 09/21/21 PageID.127 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 20CR1223-JLS
12                                      Plaintiff,
                                                         ORDER CONTINUING SENTENCING
13   v.                                                  HEARING

14   ROGELIO FLORES GUZMAN,
15                                   Defendant.
16
17          Neither party having filed a sentencing summary chart as required by Local Criminal
18   Rule 32.1(a)(8), the Court hereby VACATES the Sentencing Hearing currently set for
19   September 24, 2021; the hearing is CONTINUED to Friday, October 15, 2021 at 9:00
20   a.m.
21          IT IS SO ORDERED.
22   Dated: September 21, 2021
23
24
25
26
27
28

                                                     1
                                                                                   20CR1223-JLS
